Citation Nr: 0004286	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-20 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from December 1961 to 
November 1963.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating action rendered in June 1998 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).



FINDINGS OF FACT

1.  Left ear hearing loss disability is not currently shown.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for a compensable evaluation for right 
ear hearing loss disability has been obtained.

3.  Right ear hearing loss disability is currently manifested 
by an average pure tone threshold of 49 decibels, and by 
speech reception of 84 percent.  Total deafness in the 
nonservice-connected left ear is not shown.


CONCLUSIONS OF LAW

1.  A claim for service connection for left ear hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.385 (1999).

2.  The criteria for a compensable evaluation for right ear 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
1160(a) (West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Left Ear Hearing 
Loss Disability

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, 

since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  See also Caluza v. Brown, 7 Vet. App. 498 (1995), 
wherein the United States Court of Appeals for Veterans 
Claims, formerly the United States Court of Veterans Appeals 
(Court), held that a well-grounded claim requires evidence of 
a current disability, an inservice disability, and a nexus or 
link between the two.  When any one of these three criteria 
is not satisfied, the Board is obligated to find that a claim 
for service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).  See Caluza, supra.  

With regard to the veteran's claim of service connection for 
left ear hearing loss disability, the Board must conclude 
that this disorder is not shown, by means of clinical 
evidence, to be present at this time.  Governing regulations, 
set forth at 38 C.F.R. § 3.385 (1999), stipulate that hearing 
impairment is deemed to be a disability for VA benefits 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; when the auditory thresholds in any 
three of these frequencies is 26 decibels or greater; or when 
speech recognition is less than 94 percent.  

The medical evidence does not demonstrate that any of these 
criteria are satisfied at this time.  The report of the most 
recent audiological examination of the veteran's hearing, 
conducted by VA in February 1998, shows that left ear hearing 
was manifested by pure tone thresholds of 25, 10, 25, 15 and 
15 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively, and by speech recognition of 96 percent. 

As indicated above, a disability must be currently manifested 
for a claim for service connection therefor to be deemed well 
grounded; that is, service connection cannot be granted for a 
disability that is not shown to exist.  Caluza, supra; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992), and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, 
the Board must conclude, based on the provisions of 38 C.F.R. 
§ 3.385 (1999), that left ear hearing loss disability is not 
shown to exist, 

at least for VA benefits purposes.  The Board must therefore 
conclude that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual at this time that service connection for left ear 
hearing loss disability could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim for 
service connection for this disorder is not well grounded and 
is therefore denied, in accordance with the Court's decision 
in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for 
left ear hearing loss disability, at any time.

II.  Entitlement to a Compensable Evaluation for Right Ear 
Hearing Loss Disability

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the veteran has presented a claim that is 
plausible.  (See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), with regard to the application of the well-grounded 
standard for claims for increased compensation.)  He has not 
alleged the existence of any records of probative value that 
may be 

obtained and which are not already associated with his claims 
folder.  The Board accordingly finds that the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.  

Service connection for a disability characterized as right 
ear high frequency hearing loss was granted by the RO in 
September 1980, following review of evidence that included 
the veteran's service medical records and the report of an 
August 1980 VA audiometric examination.  The RO assigned a 
zero (noncompensable) rating, based on the degree of 
impairment demonstrated on the VA examination report.  The 
veteran currently contends that his hearing acuity has 
decreased, and that an increased rating for his service-
connected unilateral defective hearing is warranted.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  Evaluations of unilateral 
defective hearing range from noncompensable to 10 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination test, 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels, from 
level I for essentially normal acuity through XI for profound 
deafness.  In situations where service connection has been 
granted for defective hearing involving only one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 U.S.C.A. § 1160(a) (West 1991).  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 C.F.R. §§ 4.14, 4.85, Part 4 (1999), Diagnostic Codes 
6100 to 6101.

The Board notes that, during the pendency of the veteran's 
appeal, the criteria for evaluating hearing impairment were 
amended, effective as of June 10, 1999.  The Court has held 
that, for the purpose of appeals, where the law or regulation 
changes 

after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to June 10, 1999, and the criteria 
in effect subsequent to that date, to determine which may be 
more favorable to the veteran.

The report of the most recent clinical evaluation by VA of 
the veteran's hearing acuity, conducted in February 1998, 
shows that right ear hearing was manifested by pure tone 
thresholds of 20, 40, 65 and 70 decibels at 1000, 2000, 3000 
and 4000 hertz, respectively, for an average pure tone 
threshold of 49 decibels, and by speech recognition of 84 
percent.  It also shows that hearing in the nonservice-
connected left ear was manifested by pure tone thresholds of 
10, 25, 15 and 15 decibels at 1000, 2000, 3000 and 4000 
hertz, respectively, and by speech recognition of 96 percent.  

The report of the February 1998 VA audiological examination 
does not demonstrate that total deafness in the nonservice-
connected left ear has been identified, or that hearing loss 
in that ear is of such severity as to comprise total 
deafness.  Accordingly, under the provisions of 38 U.S.C.A. § 
1160(a) (West 1991), left ear hearing acuity, for purposes of 
this appeal, is deemed to be normal.

Under the current criteria set forth in the Schedule, the 
veteran's right ear hearing loss disability is assigned Level 
II.  38 C.F.R. § 4.85, Table VI (1999); see 38 C.F.R. § 4.86 
(1999).  Pursuant to the provisions of 38 U.S.C.A. § 1160(a), 
as discussed above, the nonservice-connected left ear is 
deemed to have normal hearing acuity, inasmuch as total 
deafness in that ear is not shown, and is accordingly 
assigned Level I.  This degree of unilateral hearing loss 
disability, as determined by the Schedule as set forth at 
38 C.F.R. § 4.85, Table VII (1999), does not warrant the 
assignment of a rating greater than the noncompensable 
evaluation 

that is currently in effect.  38 C.F.R. § 4.85; Diagnostic 
Code 6100 (1999).   The Board also notes that the degree of 
right ear hearing impairment demonstrated by the veteran in 
February 1998 does not satisfy the criteria for application 
of the provisions of 38 C.F.R. § 4.86 (1999) with regard to 
exceptional patterns of hearing impairment.

Similarly, under the criteria in effect prior to June 10, 
1999, the veteran's right ear hearing loss disability is 
assigned Level II, and the nonservice-connected left ear 
(again presumed under the statute to be manifested by normal 
hearing acuity) is assigned Level I.  38 C.F.R. § 4.87, Table 
VI (1998).  As with the current criteria, this degree of 
unilateral hearing loss disability does not warrant the 
assignment of a rating greater than the current 
noncompensable evaluation.  38 C.F.R. § 4.87; Diagnostic Code 
6100 (1998).  

The veteran has asserted, essentially, that he does not hear 
in his right ear as well as before, and his assertion is 
credible.  In determining the actual degree of disability, 
however, the objective examination is more probative of the 
degree of impairment.  Moreover, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived by mechanical application of the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992).  In this 
case, the numeric designations do not produce a disability 
evaluation that would warrant the assignment of a compensable 
evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100 (1999). 
Accordingly, the zero percent (noncompensable) rating 
currently in effect accurately reflects the degree of the 
veteran's right ear hearing impairment.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, §§  4.85, 4.87 Diagnostic Code 6100 
(1999).

The Court has also held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance. Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 

consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995). Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

In reaching this decision as to the issue of entitlement to 
an increased rating for right ear hearing loss disability, 
the Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Additionally, as the positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter is not evenly balanced and the 
preponderance of the evidence is against the veteran's claim, 
the resolution of doubt in his favor is not warranted.  38 
U.S.C.A. § 5107(b).


ORDER

A claim for service connection for left ear hearing loss 
disability is not well grounded, and is accordingly denied.  
An increased (compensable) evaluation for right ear hear loss 
disability is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

